DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (U.S. Patent No. 5,844,307).
Regarding to claim 1, Suzuki teaches an integrated circuit (IC) package comprising:
a mold material attached to a metallization structure (Figs. 13A-B, Fig. 15, element 8, column 4, line 64), the mold material having at least three sides perpendicular to the metallization structure (Figs. 13A-B, Fig. 15, 4 sides), each of the at least three sides having a respective pad positioned adjacent thereto (Fig. 15, element 11).
Regarding to claim 3, Suzuki teaches a component positioned on the metallization structure, wherein the component is selected from the group consisting of a chip, a die, a wafer, an active component, a passive component, an inductor, and a capacitor (column 4, line 57, a chip).
Regarding to claim 4, Suzuki teaches the mold material comprises a generally rectilinear shape (Fig. 15).
Regarding to claim 5, Suzuki teaches the mold material has four sides perpendicular to the metallization structure (Figs. 13A-B, Fig. 15).
Claims 1-3, 5-7, 10-11, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (U.S. Patent No. 8,604,614).
Regarding to claim 1, Kwon teaches an integrated circuit (IC) package comprising:
a mold material attached to a metallization structure (Fig. 12, Fig. 14, element 750’, column 4, lines 27-31), the mold material having at least three sides perpendicular to the metallization structure (Fig. 12, 4 sides), each of the at least three sides having a respective pad positioned adjacent thereto (Fig. 14, element 721).
Regarding to claim 2, Kwon teaches the metallization structure comprises a printed circuit board (column 9, lines 9-10).
Regarding to claim 3, Kwon teaches a component positioned on the metallization structure, wherein the component is selected from the group consisting of: a chip, a die, a wafer, an active component, a passive component, an inductor, and a capacitor (column 20, line 5, a chip).
Regarding to claim 5, Kwon teaches the mold material has four sides perpendicular to the metallization structure (Fig. 12).
Regarding to claim 6, Kwon teaches each respective pad comprises a land grid array (LGA) connector (column 13, line 45-46).
Regarding to claim 7, Kwon teaches each respective pad comprises a ball grid array (BGA) connector (column 12, lines 41-43).
Regarding to claim 10, Kwon teaches each respective pad comprises a solder on pad (SOP) connector (Fig. 14, element 760).
Regarding to claim 11, Kwon teaches The IC package of claim l integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone: a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (column 30, lines 51-65, integrated into a computer. Moreover, please note that a recitation on intended use is not given a patentable weight).
Regarding to claim 28, Kwon teaches an integrated circuit (IC) package comprising:
a metallization structure (Fig. 12, Fig. 14, element 720; column 19, lines 21-23);
a component positioned on the metallization structure (Fig. 12, Fig. 14, element 740);
a mold material covering the component, the mold material attached to the metallization structure and having at least three sides perpendicular to the metallization structure (Fig. 12, Fig. 14, element 750’); and
at least three pads on the metallization structure, the at least three pads not covered by the mold material and respective ones of the at least three pads positioned adjacent to respective ones of the at least three sides (Fig. 12, Fig. 14, elements 721).
Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimoto et al. (U.S. Patent Application Publication No. 2007/0228947).
Regarding to claim 12, Tanimoto teaches an integrated circuit package comprising:
a component positioned on a metallization structure (Fig. 1, element 1, [0035], lines 1-3; [0037], lines 1-2);
a mask remainder positioned on the metallization structure (Fig. 1, element 15, [0035], lines 3-4, [0040], lines 1-2); and
a mold material positioned over the mask remainder (Fig. 1-2, element 3, [0043], last 2 lines).
Regarding to claim 13, Tanimoto teaches the mask remainder surrounds the component (Fig. 1).
Regarding to claim 14, Tanimoto teaches the mask remainder comprises a tape remainder ([0057], last 2 lines, mask 15 is placed on the substrate as a mask tape and then removed).
Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al. (U.S. Patent No. 10,304,759).
Regarding to claim 1, Lam teaches an integrated circuit (IC) package comprising:
a mold material attached to a metallization structure (Fig. 5, mold material 52 attached to metallization structure 54), the mold material having at least three sides perpendicular to the metallization structure (Fig. 5, 4 sides perpendicular to the metallization structure 54), each of the at least three sides having a respective pad positioned adjacent thereto (Fig. 5, element 542).
Regarding to claim 2, Lam teaches the metallization structure comprises a printed circuit board (column 4, lines 31-32).
Regarding to claim 3, Lam teaches a component positioned on the metallization structure, wherein the component is selected from the group consisting of a chip, a die, a wafer, an active component, a passive component, an inductor, and a capacitor (column 6, line 1, a chip).
Regarding to claim 4, Lam teaches the mold material comprises a generally rectilinear shape (Fig. 5D).
Regarding to claim 5, Lam teaches the mold material has four sides perpendicular to the metallization structure (Fig. 5D).
Regarding to claim 6, Lam teaches the mold material has four sides perpendicular to the metallization structure (Fig. 5D).
Regarding to claim 10, Lam teaches each respective pad comprises a solder on pad connector (column 4, lines 39-40).
Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent No. 6,599,768).
Regarding to claim 12, Chen teaches an integrated circuit package comprising (the method steps are not claimed to impart in a specific order):
a component positioned on a metallization structure (Fig. 3E, component 103 positioned on metallization structure 110);
a mask remainder positioned on the metallization structure (Fig. 3E, mask remainder 120 positioned on the metallization structure); and
a mold material positioned over the mask remainder (Fig. 3J, mold material 130 positioned over the mask remainder).
Regarding to claim 13, Chen teaches the mask remainder surrounds the component (Fig. 3I, component 103 is located in the recess formed by mask remainder).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Patent No. 8,604,614), as applied to claim 1 above, in view of Bdeir (U.S. Patent No. 9,597,607).
Regarding to claim 8, Kwon does not explicitly disclose each respective pad comprises a male connector. Bdeir disclose a mold material attached to a metallization structure, the mold material having sides perpendicular to the metallization structure, each sides having a respective pad positioned adjacent thereto, each respective pad comprises a male connector (Figs. 4-6, column 11, lines 20-25, lines 35-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon in view of Bdeir to comprise a male connector in each respective pad in order to make connections to another board on the systems, thus to make the package functional.  
Regarding to claim 9, Kwon does not explicitly disclose each respective pad comprises a female connector. Bdeir disclose a mold material attached to a metallization structure, the mold material having sides perpendicular to the metallization structure, each sides having a respective pad positioned adjacent thereto, each respective pad comprises a female connector (Figs. 4-6, column 11, lines 20-25, lines 35-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon in view of Bdeir to comprise a female connector in each respective pad in order to make connections to another board on the systems, thus to make the package functional.  
Allowable Subject Matter
Claims 15-27 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 15, the prior art fails to anticipate or render obvious the claimed limitations including “attaching a mask material over the at least one pad; cutting the mold material proximate an edge of the mask material; and removing a portion of the mask material along the cut” in combination with the rest of limitations recited in claim 15.
Regarding to claim 27, the prior art fails to anticipate or render obvious the claimed limitations including “attaching a mask material over at least one pad; cutting the mold material proximate an edge of the mask material; and removing the mask material along with any mold material above the mask material so as to expose the at least one pad” in combination with the rest of limitations recited in claim 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828